DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 14 February 2022, have been considered.

Drawings
The drawings received on 24 August 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Rapp et al. (US 6,626,522), and further in view of Tobita et al. (US 7,090,340).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) which is a silicon substrate (Column 3, lines 1-7), fabricated by a semiconductor process on a wafer (Fig. 1, element 50) of at least 12 inches (Column 4, lines 4-5); and 
 a plurality of inkjet chips (Fig. 1, elements n, n+1, n+2…) comprising at least one first inkjet chip (Fig. 1, element n) and at least one second inkjet chip (Fig. 1, element n+1) directly formed on the chip substrate by the semiconductor process, respectively, and the plurality of inkjet chips are diced (Column 4, lines 19-23) into the at least one first inkjet chip and the at least one second inkjet chip, to be implemented for inkjet printing (Column 3, lines 7-13), 
wherein each of the first inkjet chip (Fig. 1, element n) and the second inkjet chip (Fig. 1, element n+1) includes a plurality of ink-drop generators (Fig. 1, array of element 15) produced by the semiconductor process and formed on the chip substrate (Column 3, lines 28-38), and each of the plurality of ink-drop generators comprises a nozzle (Column 3, lines 33-35, i.e. ejection of fluid from the chip),
wherein the plurality of ink-drop generators are arranged in a longitudinal direction (Fig. 1, i.e. left/right direction) to form a plurality of longitudinal axis array groups having a pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the longitudinal direction, and arranged in a horizontal direction (Fig. 1, i.e. up/down direction) to form a plurality of horizontal axis array groups having a central stepped pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the horizontal direction.
However, Fang fails to disclose the diameter of the nozzle is in a range between 0.5 micrometers and 10 micrometers, a volume of an inkjet drop discharged from the nozzle is in a range between 1 femtoliter and 3 picoliters, and the central stepped pitch is at least equal to 1/600 inches or less.
Rapp discloses an inkjet printhead (Fig. 1)  having a nozzle (Fig. 1, element 9), wherein a diameter of the nozzle is in a range between 0.5 micrometers and 10 micrometers (Column 4, lines 50-51) and a volume of an inkjet drop discharged from the nozzle is in a range between 1 femtoliter and 3 picoliters (Column 3, lines 13-15).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the nozzle diameter disclosed by Rapp in the inkjet chip of Fang.  The motivation for doing so would have been “The orifices are located on a surface such that the expulsion of ink droplets out of a determined number of orifices relative to a particular position of the medium results in the production of a portion of a desired character or image. Controlled positioning of the printhead and/or print medium with further expulsions of ink droplets continues the production of more pixels of the desired character or image” (Column 1, lines 20-26).
Tobita discloses an inkjet recording head (Fig. 8, element 100) having at least one first inkjet chip (Fig. 8, one of element 16) and at least one second inkjet chip (Fig. 8, another one of element 16) where the central stepped pitch (Fig. 8, element Dp) is at least equal to 1/600 inches (Column 6, lines 45-48) or less (Column 6, line 35-expression (1), i.e. solve for desired Dp and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip layout on a wafer of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured and operated (i.e. volume of ink ejected from the nozzle) are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Rapp and in further view of Tobita as applied above.
With respect to claim 2, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process on a 12-inch wafer (Fang at Column 4, lines 4-5).
With respect to claim 3, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process on a 16-inch wafer (Fang at Column 4, lines 4-5).
With respect to claim 6, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/600 inches to 1/1200 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 7, Fang in view of Rapp and Tobita, as applied to claim 6 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to 1/720 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for Dp at 1/720 inches and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 8, Fang in view of Lebens and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/1200 inches to 1/2400 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 9, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/2400 inches to 1/24000 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 10, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/24000 inches to 1/48000 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 17, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the first inkjet chip (Fang at Fig. 1, element n) has the printing swath ranging from at least 0.25 inches to 1.5 inches (Fang at Column 4, lines 6-8), and the first inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 18, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the second inkjet chip (Fang at Fig. 1, element n+1) has a width ranging from at least 0.5 mm to 10 mm (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 19, Fang in view of Rapp and Tobita, as applied to claim 1 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) ranges from at least 1.5 inches to 12 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired range from at least 1.5 inches to 12 inches), and the extent of the page-width printing ranges from at least 1.5 inches to 12 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
With respect to claim 20, Fang in view of Lebens and Tobita, as applied to claim 1 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is greater than 12 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length greater than 12 inches) and the extent of the page-width printing greater than 12 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
2. Claims 4, 5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Rapp et al. (US 6,626,522), Tobita et al. (US 7,090,340) as applied to claim 1 above, and further in view of White et al. (US 9,776,402).
With respect to claims 4, 5, and 11-16, Fang discloses the ink-drop generators (Fig. 1, array of element 15), the chip substrate (Fig. 1, element 18), the resistance heating layer (Column 3, lines 29-30), ink supply chambers (Fig. 1, array of element 7), nozzles (Column 3, lines 33-35), a first inkjet chip (Fig. 1, element n), and a second inkjet chip (Fig. 1, element n+1).
However, Fang fails to disclose the details of well-known micro fluid ejection chips that are used in the inkjet printing art (Column 1, lines 18-26 and Column 3, lines 28-38).
With respect to claim 4, White discloses a plurality of ink-drop generators (Fig. 4, element 440), wherein each of the ink-drop generators further comprises a thermal-barrier layer (Fig. 4, element 406; Column 6, lines 1-9), a resistance heating layer (Fig. 4, element 408; Column 8, lines 34-42), a conductive layer (Fig. 4, element 410; Column 7, lines 60-61 and Column 8, lines 2-3), a protective layer (Fig. 4, element 450; Column 9, lines 30-34), a barrier layer (Fig. 4, elements 452, 454, 456; Column 9, lines 34-36) and an ink-supply chamber (Fig. 4, Chamber 452), wherein the thermal-barrier layer (Fig. 4, element 406) is formed on the chip substrate (Fig. 4, element 402), the resistance heating layer (Fig. 4, element 408) is formed on the thermal-barrier layer, the conductive layer (Fig. 4, element 410) and a part of the protective layer (Fig. 4, element 450) are formed on the resistance heating layer, a rest part of the protective layer (Fig. 4, element 450, i.e. left/right sides) is formed on the conductive layer, the barrier layer is formed on the protective layer (Column 9, lines 30-36), and the ink-supply chamber and the nozzle are integrally formed in the barrier layer (Column 9, lines 34-36, i.e. layers 452, 454, 456 are made from polymer SU-8), wherein the ink-supply chamber (Fig. 4, Chamber 452) has a bottom in communication with the protective layer (Fig. 4, element 440, i.e. final assembly), and a top in communication (Fig. 4, element 440, i.e. final assembly) with the nozzle (Fig. 4, i.e. hole in Tophat 456).
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of White in the ejection chips of Fang.  The motivation for doing so would have been “An ink jet image can be formed using precise placement on a print medium of ink drops emitted by an ink drop generating device known as an ink jet printhead” (Column 1, lines 5-7).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of White as applied above.
With respect to claim 5, Fang in view of White, as applied to claim 4 above disclose at least one ink-supply channel (White at Fig. 4, Chamber 452) and a plurality of manifolds (White at Column 1, line 61, i.e. ink feed slot) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (White at Column 10, lines 25-28, i.e. ink refill).
With respect to claim 11, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41) fabricated by the semiconductor process of less than 90 nanometers to form an inkjet control circuit (White at Column 1, line 40, i.e. CMOS process).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of White as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256).
With respect to claim 12, Fang in view of White, as applied to claim 11 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (White at Column 1, line 40, i.e. CMOS process).
With respect to claim 13, Fang in view of White, as applied to claim 11 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41) fabricated by the semiconductor process of 2 nanometers to 7 nanometers to form the inkjet control circuit (White at Column 1, line 40, i.e. CMOS process).
With respect to claim 14, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of a metal oxide semiconductor field effect transistor (White at Column 1, lines 39-52).
With respect to claim 15, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of a complementary metal oxide semiconductor (White at Column 1, lines 39-52).
With respect to claim 16, Fang in view of White, as applied to claim 4 above disclose the conductive layer (White at Fig. 4, element 410) is connected to a conductor (White at Column 3, lines 32-41), and the conductor is a gate of an N-type metal oxide semiconductor (White at Column 1, lines 39-52).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/473,276. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/473,276 claims a similar wafer structure.  The instant claims are similar to and/or are broader in scope than the claims in copending Application No. 17/473,276 because the instant claims remove and/or rearrange elements such as the wafer size, the number of inkjet chips on a wafer, the number of ink-drop generators, the size of the central stepped pitch, the conductive layer thickness, the number of ink-supply channels, the inkjet chip printing swath size, and the inkjet chip width. It would have been obvious to one of ordinary skill in the art since the removal and/or rearrangement of these elements does not alter the device of the invention as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        06/29/2022